Citation Nr: 1638208	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-29 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1962 to October 1965.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

When this case was before the Board in June 2015, it was decided in part and remanded in part for additional development.  The case is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claim is decided.

By way of background, the Veteran claimed entitlement to service connection for hypertension in March 2011.  He asserted, in part, that his hypertension was caused by his type II diabetes mellitus.  Subsequently, in a June 2015 decision, the Board granted service connection for the Veteran's diabetes, and remanded the hypertension claim to afford the Veteran a VA examination to determine whether his hypertension was related to service or was caused or aggravated by his service-connected diabetes.

Accordingly, the Veteran was afforded a VA examination in August 2015.  The examiner noted the Veteran had been diagnosed with hypertension around 1980.  The examiner stated it was less likely than not that the hypertension was related to the Veteran's service, with the rationale given that there was no temporal relationship.  The examiner also stated it was less likely than not that the hypertension was caused by the Veteran's diabetes, since there was no temporal relationship, and no evidence of historical kidney damage.  The examiner also stated it was less likely than not that the Veteran's hypertension was aggravated by his diabetes, since there was a lack of significant kidney damage and a lack of recent worsening of the hypertension.

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that prior to his examination, the Veteran submitted a printout from a medical encyclopedia on the University of Maryland Medical Center's Website entitled "Diabetes complications," in which hypertension is listed as a potential complication of diabetes.  In addition, in May 2016, the Veteran's representative noted the August 2015 examiner had provided no explanation as to why the presence of kidney disease was the only way to confirm that the Veteran's hypertension was related to his diabetes, and otherwise provided no explanation as to any known relationship between diabetes, hypertension, and kidney disease.  In addition, the representative attached an article from the National Kidney Foundation's (NKF's) online Health Guide which states that 10 to 40 percent of individuals with type II diabetes mellitus will eventually suffer from kidney failure, while 2 of every 3 type II diabetics also have high blood pressure.  Based on these statistics, the representative argued that the VA examiner's conclusion was not medically sound, since many people with both hypertension and diabetes do not also suffer from kidney disease.

The Board first notes that the referenced NKF statistics state that 10 to 40 percent of individuals with type II diabetes mellitus will eventually suffer from kidney failure, not disease.  Presumably, those who eventually suffer from kidney failure form a subset within a larger group of individuals who have some degree of kidney disease.  As such, the cited statistics do not indicate the overlap between type II diabetics who have hypertension and those who have kidney disease is as minimal as suggested by the representative.  However, as the representative has argued, the VA examiner did not expound on the relationship between diabetes, hypertension, and kidney disease, nor did he otherwise explain why the absence of kidney disease supported his conclusion that the Veteran's hypertension was unrelated to his diabetes.  In addition, the examiner did not address the medical encyclopedia entry submitted by the Veteran which listed hypertension as a potential complication of diabetes.  

The Board further notes that the Secretary of VA has acknowledge that there is limited or suggestive evidence of an association between herbicide exposure and hypertension.  See 75 Fed.Reg. 32,540, 32,549 (June 8, 2010).  In the June 2015 decision granting service connection for type II diabetes mellitus, the Board found that the Veteran was exposed to herbicides while serving in Thailand.  The VA examiner did not adequately address whether the Veteran's hypertension is related to his conceded exposure to herbicides in service.

For these reasons, the Board finds the August 2015 VA examination report is inadequate for adjudication purposes.  Accordingly, a remand is warranted for an additional VA opinion. 

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, all pertinent evidence of record should be made available to and reviewed by a physician with sufficient expertise, who has not previously proffered an opinion in this case, to address the etiology of the Veteran's hypertension.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions requested below. 

Following a review of the evidence of record, the physician should state an opinion as to whether there is a 50 percent probability or greater that the Veteran's hypertension originated in, was caused by, or is otherwise etiologically related to his active service, to include his conceded exposure to herbicides in Thailand.

If not, the physician should state an opinion as to whether there is a 50 percent probability or greater that the Veteran's hypertension was caused by his service-connected type II diabetes mellitus.

If not, the physician should state an opinion as to whether there is a 50 percent probability or greater that the Veteran's hypertension was permanently worsened by his service-connected type II diabetes mellitus.  If the physician believes that the hypertension was permanently worsened by the diabetes mellitus, the physician should attempt to identify the baseline level of disability that existed prior to the onset of aggravation and the current level of disability.

In providing the requested opinions, the physician must address the scientific literature concerning the relationship between herbicide exposure and type II diabetes mellitus, and the University of Maryland medical encyclopedia entry which lists hypertension as a potential complication of diabetes.  

If the physician determines that the absence of kidney disease supports a finding that the Veteran's hypertension is unrelated to his diabetes, the physician must clearly explain why this is so.  In this regard, the physician should address the statistics cited by the Veteran's representative and described on page 3 of this remand, which relate to the prevalence of kidney disease and hypertension in individuals with type II diabetes mellitus. 

The physician must provide a rationale for any proffered opinion.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.

3.  The RO should also undertake any other development it determines to be warranted.

4.  Then, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




